                       UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF VIRGINIA
                            Charlottesville Division


    ELIZABETH SINES, SETH WISPELWEY,
    MARISSA BLAIR, TYLER MAGILL, APRIL
    MUNIZ, HANNAH PEARCE, MARCUS
    MARTIN, NATALIE ROMERO, CHELSEA
    ALVARADO, and JOHN DOE,


                           Plaintiffs,
    v.


    JASON KESSLER, RICHARD SPENCER,
    CHRISTOPHER CANTWELL, JAMES
    ALEX FIELDS, JR., VANGUARD               Civil Action No. 3:17-cv-00072-NKM
    AMERICA, ANDREW ANGLIN,
    MOONBASE HOLDINGS, LLC, ROBERT
    “AZZMADOR” RAY, NATHAN DAMIGO,
    ELLIOT KLINE a/k/a/ ELI MOSLEY,          JURY TRIAL DEMANDED
    IDENTITY EVROPA, MATTHEW
    HEIMBACH, MATTHEW PARROTT a/k/a
    DAVID MATTHEW PARROTT,
    TRADITIONALIST WORKER PARTY,
    MICHAEL HILL, MICHAEL TUBBS,
    LEAGUE OF THE SOUTH, JEFF SCHOEP,
    NATIONAL SOCIALIST MOVEMENT,
    NATIONALIST FRONT, AUGUSTUS SOL
    INVICTUS, FRATERNAL ORDER OF THE
    ALT-KNIGHTS, MICHAEL “ENOCH”
    PEINOVICH, LOYAL WHITE KNIGHTS OF
    THE KU KLUX KLAN, and EAST COAST
    KNIGHTS OF THE KU KLUX KLAN a/k/a
    EAST COAST KNIGHTS OF THE TRUE
    INVISIBLE EMPIRE,




                           Defendants.



    PLAINTIFFS’ MOTION FOR LEAVE TO FILE SECOND AMENDED COMPLAINT
                     TO ADD PLAINTIFF THOMAS BAKER




Case 3:17-cv-00072-NKM-JCH Document 524 Filed 07/17/19 Page 1 of 22 Pageid#: 5608
                                         INTRODUCTION

         Plaintiffs respectfully seek leave to file a Second Amended Complaint, attached hereto as

  Exhibit A, to add Thomas Baker as a plaintiff. Like the other plaintiffs, Mr. Baker is a victim of

  defendants’ conspiracy to engage in racially-motivated violence during the “Unite the Right”

  (“UTR”) events in Charlottesville on August 11 and 12, 2017. Mr. Baker suffered severe injuries

  when Defendant Fields drove his Dodge Challenger into a crowd of people on the afternoon of

  August 12, 2017. Mr. Baker’s causes of action arise from the same events that are already at issue

  in this case, and his claims will be exactly the same as the existing claims in the First Amended

  Complaint.

         Plaintiffs recognize that this motion arises after the date originally set for such

  amendments. However, good cause exists to grant this motion, and the present posture of the suit

  ensures that the proposed amendment will neither prejudice defendants nor affect the discovery

  schedule. No trial date has been set, and defendants have so significantly delayed discovery that

  plaintiffs will not receive all defendants’ documents or be able to take their depositions for many

  months. Moreover, Mr. Baker is prepared to produce the same categories of documents the other

  plaintiffs have already produced, thus avoiding any delay.

         There has been no unjustifiable delay. Mr. Baker suffered debilitating injuries and

  emotional trauma as a result of Defendant Fields’ attack, and he was not prepared to join a lawsuit

  until this spring. He was thrown several feet into the air by Defendant Fields’ car and suffered

  extensive physical injuries, including – among other things – a torn labrum in his hip that required

  major surgery. During that surgery, more serious damage was discovered that required even more

  extensive and complicated surgery, leaving Mr. Baker with permanent sutures and screws in his

  hip, as well as constant pain and limited functionality. These injuries required a long, challenging




                                      2
Case 3:17-cv-00072-NKM-JCH Document 524 Filed 07/17/19 Page 2 of 22 Pageid#: 5609
  recovery. He spent many months in difficult and painful physical therapy, had to avoid certain

  physical tasks, and can no longer run or jump, which is particularly challenging for a life-long

  athlete. Mr. Baker also suffered emotional trauma. He has panic attacks, frequent flashbacks and

  anxiety triggered by formerly normal situations.

          In addition, Mr. Baker justifiably feared for the safety of himself and his family if he should

  bring a public lawsuit. Mr. Baker studiously avoided media attention and did not bring claims

  against the individuals who openly advocated and committed violence against him and others,

  because he was fearful of violent retaliation. The only reason Mr. Baker testified at Defendant

  Fields’ criminal trial was that the government subpoenaed him.

          The passage of time, his steady physical and emotional recovery, and the fact that he was

  able to testify without repercussions has convinced Mr. Baker that finally he is physically and

  emotionally prepared to pursue his legal claims against the defendants who caused his injuries.

  His delay until that point is more than justified, and comes with no hint of bad faith.

          Lastly, granting the motion will not prejudice defendants in any way. The motion will not

  affect the discovery or trial schedule as there is currently no date set for the close of fact discovery

  or trial. Mr. Baker is prepared to make immediate disclosure of the same types of documents and

  information already produced by the other plaintiffs, will timely produce his medical records, and

  will be prepared for depositions once noticed. Moreover, permitting Mr. Baker to bring his claims

  in this suit would be far more efficient than requiring him to file a new case alleging the same facts

  and the same claims. We ask the Court to grant the motion and permit Plaintiffs to amend the First

  Amended Complaint for this limited purpose.1


  1
            The only other modifications plaintiffs would include, as shown in comparison between the operative
  complaint and proposed Second Amended Complaint, attached as Exhibit B, would be to eliminate Tyler Magill as a
  plaintiff, clarify that Hannah Pearce only asserts claims against defaulted defendants, and remove Michael Peinovich



                                      3
Case 3:17-cv-00072-NKM-JCH Document 524 Filed 07/17/19 Page 3 of 22 Pageid#: 5610
                                                       FACTS

          A.       Procedural History.

          Plaintiffs in this case are victims of defendants’ conspiracy to commit racially-motivated

  violence during the UTR events in Charlottesville, Virginia, on August 11 and 12, 2017. ECF 175,

  ¶¶ 1-2. The defendants are neo-Nazis, white supremacists, and other racist and anti-Semitic

  individuals and groups that planned, promoted, and committed violence against innocent citizens,

  which killed one person and seriously injured scores of others, including plaintiffs.

          Plaintiffs filed the initial Complaint on October 11, 2017, and later amended it by right on

  January 5, 2018 (the “Complaint”). ECF 1; ECF 120; ECF 175. The Complaint asserts causes of

  action for (a) violations of 42 U.S.C. § 1985(3) (Count I); (b) violations of 42 U.S.C. § 1986 (Count

  II); (c) civil conspiracy (Count III); (d) negligence per se (Count IV); (e) violations of Virginia

  Code § 8.01-42.1 (Count V); (f) assault and battery (Count VI); and (g) intentional infliction of

  emotional distress (Count VII). ECF 175, ¶¶ 336-370.

          The Court issued a Pretrial Order that set a December 29, 2017, deadline to add new parties.

  ECF 101. A trial date was set to begin on July 8, 2019. On April 8, 2019, the Court adjourned

  that date due to defendants’ failures to collect and produce responsive documents. See ECF 464.

          To date, defendants have conducted little discovery of plaintiffs. They have not taken any

  depositions nor served requests for admission. Only one defendant – now dismissed – issued any

  subpoenas. And only five of the twenty-five original defendants have served plaintiffs with any

  discovery at all.2




  as a defendant, based on prior rulings of this Court, and to make other non-substantive edits to ensure consistency
  with those Court rulings. Mr. Baker’s claims would be the same as the existing claims and would be asserted
  against only the current, non-defaulted defendants.
  2
     Defendants Fields, Spencer, Peinovich (now dismissed), League of the South, and Fraternal Order of Alt-Knights
  (now defaulted) served plaintiffs with interrogatories and document requests.


                                      4
Case 3:17-cv-00072-NKM-JCH Document 524 Filed 07/17/19 Page 4 of 22 Pageid#: 5611
         At the same time, defendants have largely refused and failed to produce discovery sought

  by plaintiffs, adding many months to the discovery process, which is far from over. By way of

  example, as the Court is aware, plaintiffs had to move to compel defendants to comply with their

  basic obligations to preserve and produce evidence, which the Court granted in November

  2018. ECF 354; ECF 379. In the eight months since that Order, Plaintiffs have yet to receive a

  single page of documents from defendants. Defendant Schoep ignored and then openly disparaged

  his discovery obligations. See generally ECF 432. Defendant Vanguard America failed to

  produce relevant discovery, requiring the Court to issue a show cause order, orders to explain

  Vanguard America’s preservation efforts, and to command production. See generally ECF 452;

  ECF 508; ECF 517. Defendants Heimbach and Kline have withheld what is likely thousands of

  pages of documents until threatened with arrest; they are subject to a pending sanctions

  motion. ECF 457.

         In large part because of defendants’ substantial delays, the third-party vendor is still weeks,

  if not months, away from imaging and processing relevant documents from devices and social

  media accounts, which does not even account for time needed for defense counsel to review and

  produce the documents or plaintiffs’ counsel to review them for use in depositions. Regarding the

  review and production process, taking a single defendant as an example, Mr. Spencer’s attorney

  has “only just scratched the surface” of the more than 300,000 presumptively responsive

  documents ready to be reviewed. ECF 519. That set of documents comes from fewer than half of

  Mr. Spencer’s devices and social media accounts, the rest of which are still not even ready to be

  reviewed.

         Defendants’ non-compliance with discovery initially forced the Court to extend the

  discovery deadline, ECF 397, and when it became apparent that defendants still would not produce




                                      5
Case 3:17-cv-00072-NKM-JCH Document 524 Filed 07/17/19 Page 5 of 22 Pageid#: 5612
  discovery in time for depositions and trial, the Court adjourned the trial date. ECF 464. Still today,

  plaintiffs are forced to seek sanctions and other direct Court intervention to accomplish basic

  discovery. E.g., ECF 457; ECF 483; ECF 517. Fact discovery – including depositions – will be

  ongoing well beyond resolution of this motion and the filing of an amended complaint to add Mr.

  Baker, and will not close until 150 days before the new trial date, which has not yet been scheduled.

  ECF 329.

         B.      Like the Existing Plaintiffs, Mr. Baker was Injured as a Direct Result of
                 Defendants’ Actions, and Will Assert the Same Claims and Nearly Identical
                 Facts That are Already at Issue.

         Mr. Baker lives in Charlottesville and was present at the UTR event on August 12, 2017.

  Exhibit C, ¶¶ 1-3. He did not participate in defendants’ protests or activities, nor did he participate

  in counter-protests. Id., ¶ 3. Rather, Mr. Baker was a relatively new Charlottesville resident, and

  he attended the events of August 12 as a bystander to watch history. Id., ¶¶ 1-3. On the afternoon

  of August 12, after the UTR rally at Emancipation Park was called off due to violence, Mr. Baker

  was on Fourth Street walking with a large group of peaceful counter-protesters. Id., ¶¶ 4-5. At

  approximately 1:40 p.m., Defendant Fields, in furtherance of the defendants’ conspiracy to commit

  racially-motivated violence, sped his Dodge Challenger down the narrow street and plowed into

  the peaceful crowd. Id., ¶ 6. The car slammed into several people, including Mr. Baker, and sent

  Mr. Baker flying high into the air over the vehicle. Id., ¶¶ 7-9. Mr. Baker suffered immediate and

  severe injury. Id., ¶ 10.

         Mr. Baker’s physical recovery was slow and painful. He went to the hospital immediately

  after the attack. Doctors determined that Mr. Baker had a concussion, and they put his left wrist

  in a temporary cast. Id., ¶ 11. However, the bruising and swelling of much of his body was so

  severe that doctors could not take effective x-rays or complete a diagnostic examination. Id. The




                                      6
Case 3:17-cv-00072-NKM-JCH Document 524 Filed 07/17/19 Page 6 of 22 Pageid#: 5613
  doctors told him to return a week later for new x-rays and diagnostic testing after the swelling had

  reduced. Id., ¶¶ 11-12.

         In addition to his concussion, Mr. Baker was eventually diagnosed with a torn labrum in

  his right hip, a torn ligament in his wrist, and numerous lacerations. Id., ¶ 13. He needed to wear

  an arm cast for six weeks and required two different hospital visits. Id., ¶ 14. Mr. Baker needed

  over two months of physical therapy for his hand alone. Id.

         In addition, Mr. Baker required major surgery to repair the torn labrum in his right hip. Id.,

  ¶¶ 15-16. He tried to recover without surgery, but a month of pre-surgery physical therapy was

  unsuccessful. Id., ¶ 15. During surgery, the surgeons discovered more damage had been done

  than was apparent on the x-rays and tests; they had to re-shape his hip socket and femur and implant

  permanent sutures and screws in his hip. Id., ¶ 16. After the surgery, which lasted several hours,

  Mr. Baker was restricted to a recliner for more than two weeks because getting in and out of bed

  was too painful. Id., ¶¶ 16-17. He needed crutches for six weeks, and endured approximately four

  months of physical therapy. Id., ¶ 17. Even after this extensive recovery period, Mr. Baker has

  not regained, and never will regain, his full strength or physical capabilities. Id., ¶¶ 18-21.

  Because of this permanent physical damage, Mr. Baker has had to give up some of his favorite

  activities and make permanent and substantial adjustments to his lifestyle. Id., ¶¶ 19-20.

         Mr. Baker also had to miss approximately three weeks of work for pre-surgery doctor’s

  appointments, physical therapy sessions, pain management, and mental and emotional recovery.

  Id., ¶ 22. He also could not work for four weeks after the surgery. Id. He has missed more than

  a dozen additional days of work since he returned to attend doctor’s appointments, physical

  therapy, and for mental and emotional recovery. Id., ¶ 23. He still cannot sit or stand in the same

  position for long stretches without getting painful cramps in his right hip. Id.




                                      7
Case 3:17-cv-00072-NKM-JCH Document 524 Filed 07/17/19 Page 7 of 22 Pageid#: 5614
          In addition to the physical recovery that consumed Mr. Baker, he also suffered mental and

  emotional distress from the attack. He started experiencing panic attacks, one of which sent him

  to the hospital. Id., ¶ 24. Everyday situations and experiences can and still do trigger anxiety and

  flashbacks. Id. Mr. Baker is still healing from the mental and emotional effects of the attack. Id.,

  ¶¶ 22-24.

          The emotional trauma of experiencing firsthand such unprovoked and unexpected violence

  not only took a toll on Mr. Baker’s physical health but also inhibited him from engaging in the

  emotionally straining process of reliving the violent events and pursuing legal claims. After the

  car attack, Mr. Baker’s focus was on his fight to recover physically and emotionally, not on

  potential litigation. While Mr. Baker had met a few other individuals who were injured in the car

  attack, including Plaintiff Muniz, he was otherwise unaware of the names of the plaintiffs or

  defendants in the case, any of the law firms involved, or the causes of action plaintiffs asserted.

  Id., ¶ 25.

          Even ahead of his own recovery, Mr. Baker’s paramount concern was safety for himself

  and for his family. Mr. Baker was justifiably worried that the individuals who organized, planned,

  and participated in the UTR events and encouraged the violence, like the car attack, posed a serious

  threat to anyone who would take a public stand against them, legal or otherwise. Id., ¶¶ 27-28. As

  a result, Mr. Baker avoided making public comments about the attack, gave no interviews, talked

  to no reporters, consulted no attorneys, and spoke to law enforcement personnel and government

  attorneys only when subpoenaed in connection with the criminal trial against Defendant Fields.

  Id., ¶ 28. Mr. Baker avoided anything that might put his wife in harm’s way or further endanger

  himself, while at the same time tried to focus on recovering from the extensive physical and mental

  trauma inflicted by the car attack. Id., ¶¶ 27-29.




                                      8
Case 3:17-cv-00072-NKM-JCH Document 524 Filed 07/17/19 Page 8 of 22 Pageid#: 5615
          The Commonwealth of Virginia subpoenaed Mr. Baker in the criminal case against

  Defendant Fields. Mr. Baker was the first witness to give testimony at the trial pursuant to a

  subpoena in December 2018. Id., ¶ 30. Giving public testimony about what had happened to him

  was cathartic and helped Mr. Baker begin to cope emotionally with the attack. Id., ¶ 31.

          In April 2019, plaintiffs’ counsel located Mr. Baker as a possible witness to the events of

  August 12, 2017, and arranged to meet with him. Id., ¶ 32. Mr. Baker was reluctant to speak with

  any lawyers, and had avoided becoming publically known or easily reachable. Id., ¶¶ 27-29 . Mr.

  Baker eventually expressed a willingness to describe what he had witnessed, and over the course

  of several conversations, as he described his experience and learned about the claims in this

  lawsuit, Mr. Baker began to think about the possibility of holding the defendants accountable for

  the violence and damage they had caused. Id., ¶¶ 33-34. After being required to testify at the

  Fields trial, which he was able to do without incident or retaliation, the fear that had impeded his

  ability to share his experience began to dissipate. Id., ¶¶ 31-33. Slowly, over time and with much

  contemplation, Mr. Baker became willing and able to join this litigation to vindicate his own

  claims. Id., ¶¶ 34-37.

          The proposed amendment would make no substantive changes to the complaint except to

  add facts specific to Mr. Baker relating to the same car attack already described in detail in the

  complaint, and to add him as a claimant to the existing causes of action.3 Exhibit B (showing

  changes between First Amended Complaint and proposed Second Amended Complaint).




  3
     As noted above, Mr. Baker’s claims would be brought only against the non-defaulted defendants. In addition, the
  proposed Second Amended Complaint would make appropriate edits to remove Tyler Magill as a plaintiff, clarify
  that Hannah Pearce only maintains claims against the defaulted defendants, and remove Michael Peinovich as a
  defendant, consistent with prior Court orders in this case. Dkt. Nos. 336, 468.


                                      9
Case 3:17-cv-00072-NKM-JCH Document 524 Filed 07/17/19 Page 9 of 22 Pageid#: 5616
                                                      ARGUMENT

              Federal Rules of Civil Procedure 15 and 16 govern this motion. Both rules are satisfied

   here, because granting the motion will not prejudice defendants, there is no bad faith, the

   amendment will not be futile, and there is good cause for the delay.

   I.         THE RULE 15 STANDARD TO AMEND THE COMPLAINT IS SATISFIED.

              Rule 15(a) allows a plaintiff to amend the complaint with leave of court. Fed. R. Civ. P.

   15(a)(2).4 Leave to amend “shall be freely given when justice so requires.” Id. This is a “lenient

   standard.” AdvanFort Co. v. Int’l Registries, Inc., 2015 WL 4254988, *5 (E.D. Va. 2015);

   Goodman v. Praxair, Inc., 494 F.3d 458, 468 (4th Cir. 2007) (Rule 15 reflects the “liberal

   amendment policy” in federal court.). Federal courts must be “liberal” when granting leave to

   amend because there is a “federal policy in favor of resolving cases on their merits instead of

   disposing of them on technicalities.” Laber v. Harvey, 438 F.3d 404, 426 (4th Cir. 2006); Sciolino

   v. City of Newport News, Va., 480 F.3d 642, 651 (4th Cir. 2007); see also Fed. R. Civ. P. 1 (The

   Federal Rules of Civil Procedure favor the administration of cases to secure their just

   determination.).

              As a result, leave will only be denied “when the amendment would be prejudicial to the

   opposing party, there has been bad faith on the part of the moving party, or the amendment would

   have been futile.” Laber, 438 F.3d at 426; Sciolino, 480 F.3d at 651 (same); AdvanFort Co., 2015

   WL 4254988, at *4 (holding Rule 15 “requires the Court to grant leave to amend a pleading unless

   the amendment would be prejudicial to the opposing party, there has been bad faith on the part of

   the moving party, or the amendment would be futile”). None of these conditions exist here.




   4
        Rule 15 governs motions to add a party. Galustian v. Peter, 591 F.3d 724, 730 (4th Cir. 2010).


                                      10
Case 3:17-cv-00072-NKM-JCH Document 524 Filed 07/17/19 Page 10 of 22 Pageid#: 5617
   A.       Amendment Will Not Prejudice Defendants.

            Prejudice typically exists when a plaintiff wants to assert a “new legal theory” or offer facts

   “shortly before or during trial.” Laber, 438 F.3d at 427. There is no prejudice, however, where

   defendants were “fully aware of the events giving rise to the action,” and when there is sufficient

   time to conduct any additional discovery that must be taken.5 E.g., Davis v. Piper Aircraft Corp.,

   615 F.2d 606, 613 (4th Cir. 1980) (“Because defendant was from the outset made fully aware of

   the events giving rise to the action, an allowance of the amendment could not in any way prejudice

   the preparation of the defendant’s case.”); AdvanFort Co, 2015 WL 4254988 at *5 (granting leave

   to amend where, among other things, “no new legal theories have been raised” and “the events

   giving rise to the action have not been changed”). Indeed, the Fourth Circuit has approved leave

   to amend even when the case has reached summary judgment. Laber, 438 F.3d at 428 (granting

   leave to amend even though “the case progressed to summary judgment”).

            Even when the amendment “would require the gathering and analysis of facts not already

   considered by the opposing party,” that only constitutes prejudice if “the amendment is offered

   shortly before or during trial.” Johnson v. Oroweat Foods Co., 785 F.2d 503, 510 (4th Cir. 1986).

   When the amendment is made well in advance of trial, and the defendants can still analyze and

   discover new facts, there is no prejudice. Id.

            Accordingly, courts allow amendments to add a new plaintiff who “participated in the

   same” events at issue and asserts claims with “similar principles of law” that “involve[] similar”

   facts as the original plaintiffs. E.g., Hinson v. Norwest Fin. S.C., Inc., 239 F.3d 611, 618–19 (4th

   Cir. 2001) (granting the motion to add additional plaintiffs because “[t]he joining plaintiffs alleged



   5
      There is also no prejudice from an amendment “. . . if it merely adds an additional theory of recovery to the facts
   already pled and if offered before any discovery has occurred.” Laber, 438 F.3d at 427. The amendment here
   would not add any new theories of recovery, but even if it did, there is ample time for full discovery.


                                      11
Case 3:17-cv-00072-NKM-JCH Document 524 Filed 07/17/19 Page 11 of 22 Pageid#: 5618
   that they participated in the same kind of transaction in which the [original plaintiffs] had

   participated and that all the transactions involved similar loans. The joining plaintiffs also alleged

   the same or similar types of violations…”). This is true even if the precise “factual circumstances

   of each transaction differed” among the plaintiffs. Id.

           A plaintiff’s delay in filing a motion to amend does not constitute prejudice. Laber, 438

   F.3d at 427 (“Delay alone . . . is an insufficient reason to deny the plaintiff’s motion to amend”

   (citing Davis, 615 F.2d at 613).); Johnson, 785 F.2d at 509-10 (“The Fourth Circuit has held, as

   have a number of other circuits, that delay alone is not sufficient reason to deny leave to amend.”);

   National Bank v. Pearson, 863 F.2d 322, 327 (4th Cir. 1988) (“[D]elay alone is not a sufficient

   reason to deny a party leave to amend its pleadings, instead, the delay must be accompanied by

   prejudice, bad faith, or futility.”).

           Here, defendants will not be prejudiced by the proposed amendment. Mr. Baker will be

   one of nine already-existing plaintiffs. His causes of action are identical to the other plaintiffs’

   claims, involve the same legal theories, and rely on the same legal principles. AdvanFort Co.,

   2015 WL 4254988, at *5 (granting leave where “no new legal theories have been raised”).

           Mr. Baker would be joining the existing claims based on the same facts and events. Just

   like the other plaintiffs, Mr. Baker’s claims arise from the events of August 11 and 12, 2017,

   specifically the events on the afternoon of August 12 when Defendant Fields drove his car into the

   crowd on Fourth Street. Indeed, Mr. Baker was next to or near several of the existing plaintiffs at

   the time of the car attack. The facts related to his claims, therefore, are almost identical to the

   current pleadings and have been at issue since the start of this case. Defendants are fully aware of

   these events and plaintiffs’ allegations concerning them. See Davis, 615 F.2d at 613 (granting

   leave where “defendant was from the outset made fully aware of the events giving rise to the




                                      12
Case 3:17-cv-00072-NKM-JCH Document 524 Filed 07/17/19 Page 12 of 22 Pageid#: 5619
   action”); AdvanFort Co., 2015 WL 4254988, at *5 (granting leave where “the events giving rise

   to the action have not been changed”).

          Of course, the facts concerning Mr. Baker’s injuries will differ, as each plaintiff’s injuries

   are unique, but defendants have ample time to conduct discovery on all plaintiffs’ injuries,

   including those of Mr. Baker. Although discovery began months ago, there remains a great deal

   of discovery to go, and no deadline for fact discovery is currently in place. Most defendants have

   failed to produce responsive documents, turn over their electronic devices (as the Court ordered)

   or provide access to their online activities, and many are openly defying their discovery

   obligations, forcing plaintiffs to seek sanctions. E.g., ECF 465. More importantly, defendants

   have not yet begun taking discovery of plaintiffs and their injuries, which means adding Mr. Baker

   now will not affect the discovery schedule.

          The proposed amendment would not prejudice defendants because defendants are fully

   aware of the events giving rise to Mr. Baker’s claims and there is more than sufficient time to

   conduct relevant discovery. Laber, 438 F.3d at 427; Davis, 615 F.2d at 613; AdvanFort Co., 2015

   WL 4254988 at *4-5.

          B.      There is No Bad Faith.

          Plaintiffs are not bringing this motion in bad faith, and there is no basis to assert otherwise.

   Laber, 438 F.3d at 428 (granting leave to amend because there was no indication that plaintiff’s

   desire to do so was in bad faith); AdvanFort Co., 2015 WL 4254988 at *5 (holding there was no

   bad faith in plaintiff’s request to amend complaint).

          Mr. Baker’s initial reluctance to pursue legal action was a consequence of the trauma and

   fear he experienced as a result of the defendants’ own violence. Mr. Baker was recovering

   physically and emotionally from his extensive and serious physical injuries and he was fearful for




                                      13
Case 3:17-cv-00072-NKM-JCH Document 524 Filed 07/17/19 Page 13 of 22 Pageid#: 5620
   the safety of himself and his wife. Understandably, as time passed after the traumatic events of

   August 12, 2017, and having testified in the criminal trial of Defendant Fields without

   repercussion, Mr. Baker now feels emotionally prepared to participate in legal proceedings to hold

   defendants accountable for their actions. Plaintiffs bring this motion now because Mr. Baker is

   finally prepared to come forward, and there is no basis to suggest it is brought in bad faith.

            C.       Amendment Will Not be Futile.

            The proposed amendment will not be futile as a matter of law because the Court has already

   denied defendants’ motions to dismiss based on similar facts and the same causes of action. A

   court will deny amendment as futile only “if it would not withstand a motion to dismiss.” Perkins

   v. United States, 55 F.3d 910, 917 (4th Cir. 1995) (holding amendment was futile because it “would

   still fail to survive a motion to dismiss”). Even then, the proposed amendment must be “clearly

   insufficient or frivolous on its face.” Johnson, 785 F.2d at 510. When a court has already decided

   that the existing plaintiffs’ claims should not be dismissed, and the proposed amendment asserts

   the same legal claims and alleges similar facts, the amendment is not futile as a matter of law. See

   Flame S.A. v. Industrial Carriers, Inc., 2014 WL 4202470, at *2 (E.D. Va. 2014) (holding that a

   futility analysis “seems irrelevant to the Court’s inquiry” because the court already “determined

   the validity of [the new party’s] attachment and Amended Complaint”).

            Here, Mr. Baker simply would be added to the existing causes of action, and all the claims

   (including Mr. Baker’s) arise from the same facts this Court already held are sufficient to survive

   the motions to dismiss. See ECF 335.6 The claims suffer from no legal or factual defect, let alone

   an assertion that they are “insufficient or frivolous on [their] face.” Johnson, 785 F.2d at 510.




   6
      Although this Court dismissed one plaintiff’s claims, Mr. Baker’s allegations and injuries are nearly identical to
   the plaintiffs whose claims survived defendants’ motions to dismiss.


                                      14
Case 3:17-cv-00072-NKM-JCH Document 524 Filed 07/17/19 Page 14 of 22 Pageid#: 5621
            Critically, if the Court grants the motion, all of Mr. Baker’s claims will be brought within

   the statute of limitations periods. The primary events giving rise to the causes of action occurred

   on August 11 and 12, 2017. See ECF 175. Mr. Baker’s claims under Count I, Count III, Count

   IV, Count V, Count VI, and Count VII each have a statute of limitations of more than two years,

   so his claims are well within their limitation periods.7

            While Count II has a one-year limitations period, Mr. Baker’s claim relates back to the date

   of the original Complaint. Under Rule 15, “[a]n amendment to a pleading relates back to the date

   of the original pleading when . . . the amendment asserts a claim or defense that arose out of the

   conduct, transaction, or occurrence set out–or attempted to be set out–in the original pleading.”

   Fed. R. Civ. P. 15(c)(1)(B). The Fourth Circuit has held that claims relate back under Rule 15

   when adding plaintiffs where, as here, “the substantive allegations in the amended complaint were

   identical to those contained in the initial complaint.” Freight Drivers & Helpers Local Union No.

   557 Pension Fund v. Penske Logistics LLC, 784 F.3d 210, 218-219 (4th Cir. 2015). Further,

   because the proposed amendment “concerns the same conduct, transaction, or occurrence set forth

   in the original pleading,” defendants “will not be prejudicially affected if a new plaintiff is added,

   and the defendant[s] should not be permitted to invoke a limitations defense.” Id. at 219

   (quotations omitted).

   II.      GOOD CAUSE EXISTS UNDER RULE 16 TO GRANT THE MOTION.

            When a plaintiff moves to amend the complaint after the deadline in a scheduling order,

   the Court will allow the amendment if the plaintiff shows good cause. Fed. R. Civ. P. 16(b)(4);


   7
      Counts III, IV, V, VI, and VII have a two-year statute of limitations. Va. Code Ann. § 8.01-243 (West 2019)
   (“Unless otherwise provided in this section or by other statute, every action for personal injuries, whatever the
   theory of recovery [ ] shall be brought within two years after the cause of action accrues.”); Bright v. First Virginia
   Bank, 2002 WL 32001425 (Va. Cir. Ct. 2002) (employing a two-year statute of limitations in the civil conspiracy
   context). Count I borrows this personal injury statute of limitations and is, likewise, two years. Manion v. N.
   Carolina Med. Bd., 693 F. App’x 178, 182 (4th Cir. 2017) (“It is well settled that § 1983 and § 1985 borrow the
   state’s general personal injury limitations period.”).


                                      15
Case 3:17-cv-00072-NKM-JCH Document 524 Filed 07/17/19 Page 15 of 22 Pageid#: 5622
   Nourison Rug Corp. v. Parvizian, 535 F.3d 295, 298 (4th Cir. 2008). This is because scheduling

   orders are “not set in stone, ‘[and] may be relaxed for good cause, extraordinary circumstances, or

   in the interest of justice.’” SubAir Sys., LLC v. PrecisionAire Sys., Inc., 2008 WL 11349780, at

   *2 (D.S.C. 2008) (quoting Barwick v. Celotex Corp., 736 F.2d 946, 954 (4th Cir. 1984)).

          When determining whether good cause or the interest of justice permits amendment, the

   Court will consider “the danger of prejudice to the non-moving party, the length of delay and its

   potential impact on judicial proceedings, the reason for the delay, and whether the movant acted

   in good faith.” Tawwaab v. Virginia Linen Serv., Inc., 729 F. Supp. 2d 757, 768–69 (D. Md. 2010)

   (internal quotes omitted). Ultimately, “the good cause standard focuses on the timeliness of the

   amendment and the reasons for its tardy submission,” and therefore, “a movant must demonstrate

   that the reasons for the tardiness of his motion justify a departure from the . . . scheduling order.”

   United States v. Godwin, 247 F.R.D. 503, 506 (E.D.N.C. 2007) (internal quotes omitted).

          For example, a plaintiffs’ initial hesitation to come forward due to embarrassment may

   serve as good cause to allow them to join the case after the deadline to add parties. See, e.g.,

   Melvin H. v. Atlanta Indep. Sch. Sys., 2009 WL 10674830, at *11 (N.D. Ga. 2009). In Melvin H.,

   plaintiffs sued a school district based on its policy of conducting strip searches of high school

   students, but despite the seeming ubiquity of these acts, and “although [Plaintiffs] have

   communicated with a number of students subjected to these searches, it was not until after the

   deadline to file that they were able to locate any students who were willing and able to serve as

   named plaintiffs in this action.” Id. The court found the plaintiffs had shown good cause to add

   the new plaintiffs. Id.

          Mr. Baker’s reasons for being hesitant to sue defendants are well within the standard of

   good cause, and it surely is in the interest of justice to permit the proposed amendment. His long




                                      16
Case 3:17-cv-00072-NKM-JCH Document 524 Filed 07/17/19 Page 16 of 22 Pageid#: 5623
   road to physical and emotional recovery caused by defendants’ conduct is alone sufficient to

   explain and justify the delay in this unique case. In addition, as this Court has recognized, “[t]he

   potential for retaliatory harm or harassment against named parties in this case is particularly

   pressing.” ECF 222. Mr. Baker was understandably concerned that filing or joining a public

   lawsuit against these defendants, or otherwise going public, would jeopardize the physical safety

   of himself and his family. Indeed, he is not alone in that concern. Plaintiff John Doe moved to

   proceed anonymously for precisely the same reasons, and the Court granted that motion. ECF 98

   (seeking to proceed under a pseudonym to protect John Doe “from further threats and physical and

   emotional harm”); ECF 222 (granting motion to proceed under a pseudonym). If embarrassment

   is legally sufficient good cause to justify a delay in coming forward, justifiable fear of retaliation

   should be considered more than sufficient.

          Moreover, the reason for Mr. Baker’s fear (and therefore the basis for his delay) is directly

   attributable to defendants. Defendants’ actions on August 11 and 12, 2017, and subsequently, are

   what caused Mr. Baker to fear for the safety of himself and his family. And of course, defendants’

   conduct caused Mr. Baker to suffer the mental and physical anguish that also prevented him from

   taking legal action sooner. Fearful for his safety, and dealing with a great deal of personal

   adversity caused by defendants’ unlawful conspiracy to commit racially-motivated violence, Mr.

   Baker only recently felt sufficiently comfortable to come forward to pursue his rights. Defendants

   should not be permitted to inflict serious physical and emotional injury, and foment fear among

   those victimized by their conduct, and then object when a victim of such conduct needs time before

   coming forward publicly as a plaintiff.

          The scheduling order is not set in stone for precisely this reason. It can (and should) be

   modified for good cause in circumstances – like this one – where justice so requires. Plaintiffs




                                      17
Case 3:17-cv-00072-NKM-JCH Document 524 Filed 07/17/19 Page 17 of 22 Pageid#: 5624
   should be permitted to amend the Complaint to add Mr. Baker as a party, and Mr. Baker should be

   permitted to join this lawsuit, so his (identical) claims can be adjudicated on the merits along with

   the other plaintiffs.

           Based on Mr. Baker’s legitimate reasons for delay, and in the absence of prejudice to

   defendants, the motion should be granted under Rules 15 and 16.

                                            CONCLUSION

           For the foregoing reasons, the Court should grant plaintiffs leave to file the Second

   Amended Complaint attached as Exhibit A.




                                      18
Case 3:17-cv-00072-NKM-JCH Document 524 Filed 07/17/19 Page 18 of 22 Pageid#: 5625
   Date: July 17, 2019          Respectfully submitted,


                                s/ Robert T. Cahill
                                Robert T. Cahill (VSB 38562)
                                COOLEY LLP
                                11951 Freedom Drive, 14th Floor
                                Reston, VA 20190-5656
                                Telephone: (703) 456-8000
                                Fax: (703) 456-8100
                                Email: rcahill@cooley.com

                                Of Counsel for all Plaintiffs:

                                Roberta A. Kaplan (pro hac vice)
                                Julie E. Fink (pro hac vice)
                                Gabrielle E. Tenzer (pro hac vice)
                                Joshua A. Matz (pro hac vice)
                                Michael Low Bloch (pro hac vice)
                                KAPLAN HECKER & FINK, LLP
                                350 Fifth Avenue, Suite 7110
                                New York, NY 10118
                                Telephone: (212) 763-0883
                                Email: rkaplan@kaplanhecker.com
                                Email: jfink@kaplanhecker.com
                                Email: gtenzer@kaplanhecker.com
                                Email: jmatz@kaplanhecker.com
                                Email: mbloch@kaplanhecker.com

                                Alan Levine (pro hac vice)
                                Philip M. Bowman (pro hac vice)
                                COOLEY LLP
                                55 Hudson Yards
                                New York, NY 10001
                                Telephone: (212) 479-6000
                                Fax: (212) 479-6275
                                Email: alevine@cooley.com
                                Email: pbowman@cooley.com

                                David E. Mills (pro hac vice)
                                COOLEY LLP
                                1299 Pennsylvania Avenue, NW
                                Suite 700
                                Washington, DC 20004
                                Telephone: (202) 842-7800
                                Fax: (202) 842-7899
                                Email: dmills@cooley.com


                                      19
Case 3:17-cv-00072-NKM-JCH Document 524 Filed 07/17/19 Page 19 of 22 Pageid#: 5626
                                Karen L. Dunn (pro hac vice)
                                William A. Isaacson (pro hac vice)
                                Jessica E. Phillips (pro hac vice)
                                BOIES SCHILLER FLEXNER LLP
                                1401 New York Ave, NW
                                Washington, DC 20005
                                Telephone: (202) 237-2727
                                Fax: (202) 237-6131
                                Email: kdunn@bsfllp.com
                                Email: wisaacson@bsfllp.com
                                Email: jphillips@bsfllp.com

                                Joshua J. Libling (pro hac vice)
                                Yotam Barkai (pro hac vice)
                                BOIES SCHILLER FLEXNER LLP
                                55 Hudson Yards, 20th Floor
                                New York, NY 10001
                                Telephone: (212) 446-2300
                                Fax: (212) 446-2350
                                Email: jlibling@bsfllp.com
                                Email: ybarkai@bsfllp.com

                                J. Benjamin Rottenborn (VSB 84796)
                                Erin B. Ashwell (VSB 79538)
                                WOODS ROGERS PLC
                                10 South Jefferson St., Suite 1400
                                Roanoke, VA 24011
                                Telephone: (540) 983-7600
                                Fax: (540) 983-7711
                                Email: brottenborn@woodsrogers.com
                                Email: eashwell@woodsrogers.com




                                      20
Case 3:17-cv-00072-NKM-JCH Document 524 Filed 07/17/19 Page 20 of 22 Pageid#: 5627
                                   CERTIFICATE OF SERVICE

          I hereby certify that on July 17, 2019, the foregoing was filed with the Clerk of Court
   through the CM/ECF system, which will send a notice of electronic filing to:

    Justin Saunders Gravatt                          Lisa M. Lorish
    David L. Hauck                                   Federal Public Defenders Office
    David L. Campbell                                Western District of Virginia - Charlottesville
    Duane, Hauck, Davis & Gravatt, P.C.              401 E Market Street, Suite 106
    100 West Franklin Street, Suite 100              Charlottesville, VA 22902
    Richmond, VA 23220                               lisa_lorish@fd.org
    jgravatt@dhdglaw.com
    dhauck@dhdglaw.com                               Fifth Amendment Counsel for Defendant
    dcampbell@dhdglaw.com                            James A. Fields, Jr.

    Counsel for Defendant James A. Fields, Jr.

    Bryan Jones                                      John A. DiNucci
    106 W. South St., Suite 211                      Law Office of John A. DiNucci
    Charlottesville, VA 22902                        8180 Greensboro Drive, Suite 1150
    bryan@bjoneslegal.com                            McLean, VA 22102
                                                     dinuccilaw@outlook.com
    Counsel for Defendants Michael Hill,
    Michael Tubbs, and League of the South           Counsel for Defendant Richard Spencer


    Elmer Woodard                                    W. Edward ReBrook
    5661 US Hwy 29                                   The ReBrook Law Office
    Blairs, VA 24527                                 6013 Clerkenwell Court
    isuecrooks@comcast.net                           Burke, VA 22015
                                                     edward@rebrooklaw.com
    James E. Kolenich
    Kolenich Law Office                              Counsel for Defendants National Socialist
    9435 Waterstone Blvd. #140                       Movement, Nationalist Front and Jeff Schoep
    Cincinnati, OH 45249
    jek318@gmail.com

    Counsel for Defendants Matthew Parrott,
    Robert Ray, Traditionalist Worker Party,
    Jason Kessler, Nathan Damigo, Identity
    Europa, Inc. (Identity Evropa), and
    Christopher Cantwell




                                      21
Case 3:17-cv-00072-NKM-JCH Document 524 Filed 07/17/19 Page 21 of 22 Pageid#: 5628
           I further hereby certify that on July 17, 2019, I also served the following non-ECF
   participants, via electronic mail, as follows:

   Elliott Kline
   eli.f.mosley@gmail.com

   Matthew Heimbach
   matthew.w.heimbach@gmail.com

   Vanguard America
   c/o Dillon Hopper
   dillon_hopper@protonmail.com



                                                       s/ Robert T. Cahill
                                                       Robert T. Cahill (VSB 38562)
                                                       COOLEY LLP
                                                       11951 Freedom Drive, 14th Floor
                                                       Reston, VA 20190-5656
                                                       Telephone: (703) 456-8000
                                                       Fax: (703) 456-8100
                                                       Email: rcahill@cooley.com

                                                       Counsel for Plaintiffs




                                      22
Case 3:17-cv-00072-NKM-JCH Document 524 Filed 07/17/19 Page 22 of 22 Pageid#: 5629
